Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Vagrancy, § 1*—when evidence insufficient to support complaint. Where a complaint charges that defendant was known to be a pickpocket, was lounging in a street car and was unable to give a reasonable excuse for being there, evidence of the officer who arrested him that he saw defendant getting on the car, that he knew defendant to be a pickpocket and arrested him in the car on suspicion that he was trying to pick pockets, but that he did not see defendant doing anything at the time of the arrest, is insufficient to support the complaint, though defendant testified that he had not been working for a couple of months. 2. Municipal Court of Chicago, § 13*—when stenographic report sufficient. Where defendant has been allowed by order of court to file either a statement of facts or a stenographic report, a document certified to as containing all of the evidence submitted and heard is equivalent to a stenographic report and sufficient to bring the evidence up for review, even though it is not, as it is certified to be, a statement of facts. 3. Municipal Court of Chicago, § 13*—when stenographic report may he certified hy another judge. Where the placita shows that the trial of an action in the Municipal Court of Chicago was had before a judge of the City Court of Chicago Heights, holding a branch of the Municipal Court at the request of the judges of the latter court, a certificate to the stenographic report of the evidence signed by a judge of the latter court to which is appended the words “in the absence of” the Chicago Heights Judge “who is not acting as judge of this court at this time” is sufficient in the absence of a showing or objection in the record that the judge so certifying did not act upon competent proof of the disability of the trial judge.